Ethridge, J.,
delivered the opinion of the court.
Warren-Godwin Lumber Company, a corporation under the laws of- the state of Mississippi engaged in manu*665factoring and selling lumber, addressed the following telegram to the D. J. Peterson Lumber Company,' of Toledo, Ohio:
■ “Offer three - transit oars eight inch- two shiplap twenty-two dollars, answer quick. Warren-Godwin Lumber Co.”
This telegram was delivered to the postal Telegraph Company at Jackson, Miss., and the message fee paid but in transmitting the message to the D. J. Peterson Lumber Company the word “two” was left out, and made the telegram read “twenty dollars” instead of “twenty-two dollars.” On receipt of the message in this form that company replied as follows:
“Message received. Can book.our order three transit cars eight inch two shiplap if good grade soda dipped or kiln dried at your price. Billing to ourselves Derrick, Ills., care Clover Leaf.”
The message sent from Jackson to the D. J. Peterson Lumber Company contained the stipulation on the back thereof providing that the company’s liability for error in sending an unrepeated message would be limited to the amount paid for the transmission of the message. The Warren-Godwin Lumber Company shipped the lumber as directed to the Peterson Lumber Company, and presented its bill for twenty-two dollars per thousand, but that company declined to pay the two dollars per thousand. It is admitted that the amount of loss suffered by the plaintiff is one hundred twenty-five dollars and twenty-eight cents, and it is agreed that the telegraph company tendered back the amount paid for the transmission of the telegram. The case was tried below before a special judge on agreed statement of facts, jury being waived, and the judge rendered judgment for-the telegraph company. The cause was decided before' the decision by this court in the case of Dickerson v. Western Union Telegraph Co., 114 Miss. 115, 74 So. 779, and the appellee admits.that, unless the Dickerson Case is overruled, the appellant is entitled to judgment, but insists that the *666Dickerson Case should be overruled. This court decided .in the case of Posttl Telegraph Co. v. Wells, 82 Miss. 733, 35 So. 190, that the company could not contract against 'its own negligence, and that the stipulation on the back of a telegram undertaking to exempt the telegraph company from liability for-its negligence in transmitting a message, though an. unrepeated one, .was invalid, and that the company is responsible for losses occasioned by its negligence in transmission. See also, Western Union Telegraph Co. v. Goodbar, 7 So. 214. We think these cases and the Dickerson Case rule this case, and decline to overrule the Dickerson Case.
It follows that the judgment should be reversed, and judgment here entered for one hundred twenty-five dollars and twenty-eight cents, which is accordingly done.

Reversed, and judgment here.